SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
181
CA 10-01720
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND GORSKI, JJ.


MARLENE WHITMORE AND JOHN R. WHITMORE,
PLAINTIFFS-APPELLANTS,

                     V                                             ORDER

FEDERATED RETAIL HOLDING, INC., THE MAY
DEPARTMENT STORES COMPANY, DOING BUSINESS
AS KAUFMANS, DEFENDANTS-RESPONDENTS.


TREVETT CRISTO SALZER & ANDOLINA P.C., ROCHESTER (ERIC M. DOLAN OF
COUNSEL), FOR PLAINTIFFS-APPELLANTS.

BOUVIER PARTNERSHIP, LLP, BUFFALO (KENNETH A. PATRICIA OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (Evelyn
Frazee, J.), entered October 21, 2009. The order granted the motion
of defendants for summary judgment dismissing the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   February 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court